791 F.2d 935
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HUEY W. TAYLOR, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
86-1208
United States Court of Appeals, Sixth Circuit.
4/10/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  KEITH, MARTIN and GUY, Circuit Judges.


1
It appearing to the court that the above-styled appeal is duplicative of appeal 86-1178,


2
It is ORDERED that 86-1208 be and hereby is dismissed.  It is further ORDERED that 86-1178 remain on the general docket of this court.